PER CURIAM.
*172The former wife, Kristen Kohl, appeals an order granting in part and denying in part her amended motion to enforce. We agree that the trial court improperly awarded a setoff of $871 for dental bills paid by the former husband, Brent Rammacca. Pursuant to the final judgment of dissolution of marriage, the former husband was obligated to pay these bills. We further agree that the trial court improperly awarded a setoff of $2896.06 for monies voluntarily paid by the former husband for the purchase of a motor vehicle for one of the parties' minor children. See Onley v. Onley , 540 So.2d 880 (Fla. 3d DCA 1989) (holding that former husband was not entitled to credit of $2000 which represented cost of automobile given by former husband to parties' teenage son). The trial court's order is otherwise affirmed.
AFFIRMED, in part; REVERSED, in part; REMANDED.
EVANDER, BERGER and GROSSHANS, JJ., concur.